
	
		II
		112th CONGRESS
		1st Session
		S. 255
		IN THE SENATE OF THE UNITED STATES
		
			February 2, 2011
			Mr. Ensign (for himself,
			 Mr. Crapo, Mr.
			 Inhofe, and Mr. Johanns)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Budget
		
		A BILL
		To require the Congressional Budget Office
		  and the Joint Committee on Taxation to use dynamic economic modeling in
		  addition to static economic modeling in the preparation of budgetary estimates
		  of proposed changes in Federal revenue law.
	
	
		1.Sense of CongressIt is the sense of Congress that it is
			 necessary to ensure that Congress is presented with reliable information from
			 the Congressional Budget Office and the Joint Committee on Taxation as to the
			 dynamic macroeconomic feedback effects to changes in Federal law and the
			 probable behavioral responses of taxpayers, businesses, and other parties to
			 such changes. Specifically, the Congress intends that, while not excluding any
			 other estimating method, dynamic estimating techniques shall also be used in
			 estimating the fiscal impact of proposals to change Federal laws, to the extent
			 that data are available to permit estimates to be made in such a manner.
		2.Estimates of the Joint Committee on
			 TaxationIn addition to any
			 other estimates it may prepare of any proposed change in Federal revenue law, a
			 fiscal estimate shall be prepared by the Joint Committee on Taxation of each
			 such proposed change on the basis of assumptions that estimate the probable
			 behavioral responses of personal and business taxpayers and other relevant
			 entities to that proposed change and the dynamic macroeconomic feedback effects
			 of that proposed change. The preceding sentence shall apply only to a proposed
			 change that the Joint Committee on Taxation determines, pursuant to a static
			 fiscal estimate, has a fiscal impact in excess of $250,000,000 in any fiscal
			 year.
		3.Estimates of the Congressional Budget
			 OfficeIn addition to any
			 other estimates it may prepare of any proposed change in Federal revenue law, a
			 fiscal estimate shall be prepared by the Congressional Budget Office of each
			 such proposed change on the basis of assumptions that estimate the probable
			 behavioral responses of personal and business taxpayers and other relevant
			 entities to that proposed change and the dynamic macroeconomic feedback effects
			 of that proposed change. The preceding sentence shall apply only to a proposed
			 change that the Congressional Budget Office determines, pursuant to a static
			 fiscal estimate, has a fiscal impact in excess of $250,000,000 in any fiscal
			 year.
		4.Disclosure of assumptionsAny report to Congress or the public made by
			 the Joint Committee on Taxation or the Congressional Budget Office that
			 contains an estimate made under this Act of the effect that any legislation
			 will have on revenues shall be accompanied by—
			(1)a written statement fully disclosing the
			 economic, technical, and behavioral assumptions that were made in producing
			 that estimate, and
			(2)the static fiscal estimate made with
			 respect to the same legislation and a written statement of the economic,
			 technical, and behavioral assumptions that were made in producing that
			 estimate.
			5.Contracting authorityIn performing the tasks specified in this
			 Act, the Joint Committee on Taxation and the Congressional Budget Office may,
			 subject to the availability of appropriations, enter into contracts with
			 universities or other private or public organizations to perform such
			 estimations or to develop protocols and models for making such
			 estimates.
		
